FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                 December 23, 2013
                    UNITED STATES COURT OF APPEALS
                                                                Elisabeth A. Shumaker
                                 TENTH CIRCUIT                      Clerk of Court



 CHRISTOPHER SHAWN ROOKS,

               Plaintiff - Appellant,                     No. 13-3203
          v.                                               D. Kansas
 DRUG ENFORCEMENT                              (D.C. No. 5:13-CV-03054-SAC)
 ADMINISTRATION; UNITED
 STATES MARSHALS SERVICE,

               Defendants - Appellees.


                            ORDER AND JUDGMENT *


Before LUCERO, McKAY, and MURPHY, Circuit Judges.



      After examining the appellant’s brief and the appellate record, this panel

has determined unanimously that oral argument would not materially assist in the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

The case is therefore ordered submitted without oral argument.

      Christopher Rooks, proceeding pro se, appeals from the district court order

dismissing his civil action. Rooks filed this action in district court pursuant to the


      *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
judicial review provisions of the Administrative Procedures Act. See 5 U.S.C.

§ 702. In his complaint, Rooks challenged the administrative forfeiture of

$96,000 in United States currency. The district court concluded that because the

forfeiture occurred in 1993, and because Rooks was aware of that fact, his civil

action was barred by the six-year limitations period set out in 28 U.S.C. § 2401.

The district court further concluded that given Rooks’s obvious lack of diligence,

he was not entitled to have the limitations period equitably tolled.

      The district court’s resolution of this case is undeniably correct.

Accordingly, exercising jurisdiction pursuant to 28 U.S.C. § 1291, we affirm the

district court’s order of dismissal.

                                           ENTERED FOR THE COURT


                                           Michael R. Murphy
                                           Circuit Judge




                                         -2-